
EXHIBIT 10.1





 
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this "Agreement") is entered into as of December 2, 2009
by and between AMERICAN WOODMARK CORPORATION, a Virginia corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").
 
RECITALS
 
Borrower has requested that Bank extend credit to Borrower as described below,
and Bank has agreed to provide such credit to Borrower on the terms and
conditions contained herein.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
 
ARTICLE I
 
CREDIT TERMS
 
SECTION 1.1.  LINE OF CREDIT.
 
(a)  Line of Credit.  Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time, not to exceed
at any time the aggregate principal amount of THIRTY-FIVE MILLION AND NO/100
DOLLARS ($35,000,000.00) ("Line of Credit"), the proceeds of which shall be used
to repay existing indebtedness of Borrower, to issue new and replacement letters
of credit for the account of Borrower and for working capital and general
business purposes.  Borrower's obligation to repay advances under the Line of
Credit shall be evidenced by a Revolving Line of Credit Note dated of even date
herewith (as the same may have been modified or amended from time to time, "Line
of Credit Note"), all terms of which are incorporated herein by this reference.
Advances and availability under the Line of Credit shall be subject to certain
limitations more particularly set forth in the Security Agreement (hereinafter
defined).
 
(b)  Letter of Credit Subfeature.  As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue one or more letters of credit for the account of Borrower
(each, a "Letter of Credit" and collectively, "Letters of Credit") and to extend
or amend outstanding Letters of Credit.  The terms, form and substance of each
Letter of Credit and each such extension or amendment shall be subject to
approval by Bank, in its sole discretion.  No Letter of Credit shall have an
expiration date subsequent to the maturity date of the Line of Credit.  The
undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder.  Each Letter of
Credit shall be subject to the additional terms and conditions of the Letter of
Credit agreements, applications and any related documents required by Bank in
connection with the issuance thereof.  Each drawing paid under a Letter of
Credit shall be deemed an advance under the Line of Credit and shall be repaid
by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit. In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.
 

(c)  Borrowing and Repayment.  Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.
 
SECTION 1.2.  INTEREST/FEES.
 
(a)  Interest.  The outstanding principal balance of the Line of Credit and the
amount of each drawing under any Letter of Credit shall bear interest at a rate
more particularly set forth in the Line of Credit Note.
 
(b)  Computation and Payment.  Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in the Line of Credit Note.
 
(c)  Unused Commitment Fee.  Borrower shall pay to Bank a fee equal to
one-quarter percent (0.25%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the average daily unused amount of the Line of Credit
(which unused amount shall specifically exclude the aggregate face amount of all
Letters of Credit so that the fee shall not be paid for such aggregate face
amount), which fee shall be calculated on a quarterly basis by Bank and shall be
due and payable by Borrower in arrears.
 
(d)  Letter of Credit Fees.  Borrower shall pay to Bank fees upon the issuance
of each Letter of Credit, upon the payment or negotiation of each drawing under
any Letter of Credit and upon the occurrence of any other activity with respect
to any Letter of Credit (including without limitation, the transfer, amendment
or cancellation of any Letter of Credit) determined in accordance with Bank's
standard fees and charges then in effect for such activity.
 
SECTION 1.3.  COLLATERAL.
 
As security for all indebtedness and other obligations of Borrower to Bank
subject to this Agreement, Borrower hereby grants to Bank a security interest in
all Borrower's Collateral as defined in and as more particularly described in
(a) that certain Security Agreement: Securities Account dated of even date
herewith, as the same may have been modified or amended from time to time and
(b) that certain Security Agreement: Specific Rights to Payment dated of even
date herewith, as the same may have been modified or amended from time to time
(collectively, "Security Agreement").  Borrower shall pay to Bank immediately
upon demand the full amount of all charges, costs and expenses (to include fees
paid to third parties but not allocated costs of Bank personnel), expended or
incurred by Bank in connection with any of the foregoing security, including
without limitation, financing statement filing fees.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.
 
SECTION 2.1.  LEGAL STATUS.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of the Commonwealth of Virginia,
and is qualified or licensed to do business (and is in good standing as a
foreign corporation, if applicable) in all jurisdictions in which such
qualification or licensing is required or in which the failure to so qualify or
to be so licensed could reasonably be expected to have a material adverse effect
on the financial condition or operation of Borrower.
 
SECTION 2.2.  AUTHORIZATION AND VALIDITY.  This Agreement and each promissory
note, contract, instrument and other document executed by Borrower and required
hereby or at any time hereafter delivered to Bank in connection herewith
(collectively, the "Loan Documents") have been duly authorized by Borrower and
upon their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 2.3.  NO VIOLATION.  The execution, delivery and performance by Borrower
of each of the Loan Documents do not (a) violate in any material respect any
provision of any law or regulation, (b) contravene any provision of the Articles
of Incorporation or By-Laws of Borrower, or (c) result in any breach or default
(of which the Borrower’s chief executive officer, chief financial officer or
treasurer has knowledge) under any material contract, obligation, indenture or
other material instrument to which Borrower is a party or by which Borrower may
be bound.
 
SECTION 2.4.  LITIGATION.  There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could reasonably be expected to have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing on Schedule 2.4 attached hereto.
 
SECTION 2.5.  FINANCIAL STATEMENTS.  The annual financial statements of Borrower
dated April 30, 2009, true copies of which have been delivered by Borrower to
Bank prior to the date hereof, were prepared in accordance with generally
accepted accounting principles consistently applied throughout the period
covered thereby, except as otherwise stated therein, and fairly present in all
material respects the financial condition of Borrower and its consolidated
subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with generally accepted accounting
principles consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.  The interim financial statements of Borrower
dated July 31, 2009, true copies of which have been delivered by Borrower to
Bank prior to the date hereof, were prepared in accordance with generally
accepted accounting principles consistently applied throughout the period
covered thereby, except as otherwise stated therein, and fairly present in all
material respects the financial condition of Borrower and its consolidated
subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject in each case to the absence of footnotes and to
normal year-end audit adjustments.  From July 31, 2009 through the date hereof,
there has been no material adverse change in the financial condition of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Bank or
as otherwise permitted by the Loan Documents.
 
SECTION 2.6.  INCOME TAX RETURNS.  Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any prior
tax year which could reasonably be expected to have a material adverse effect on
the financial condition or operation of Borrower, except (a) such as Borrower
may in good faith contest or as to which a bona fide dispute may arise, and (b)
for which Borrower has made provision, in accordance with generally accepted
accounting principles, for eventual payment thereof in the event Borrower is
obligated to make such payment.


SECTION 2.7.  NO SUBORDINATION.  There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.
 
SECTION 2.8.  PERMITS, FRANCHISES.  Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance in all material respects with applicable law.
 
SECTION 2.9.  ERISA.  Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); Borrower is not in
violation in any material respect of any provision of any defined-benefit
employee pension benefit plan (as defined in ERISA) maintained or contributed to
by Borrower (each, a "Plan"); no Reportable Event (as defined in ERISA) for
which the thirty (30) day notice period has not been waived has occurred and is
continuing with respect to any Plan maintained by Borrower; Borrower has met its
minimum funding requirements under ERISA with respect to each Plan; and Borrower
does not know of any facts or circumstances which could reasonably be expected
to cause any Plan to be unable to fulfill its material benefit obligations as
they come due in accordance with the Plan documents and under generally accepted
accounting principles.
 
SECTION 2.10.  OTHER OBLIGATIONS.  Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other lease,
commitment, contract, instrument or obligation which could reasonably be
expected to have a material adverse effect on the financial condition or
operation of Borrower.
 
SECTION 2.11.  ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to Bank
in writing on Schedule 2.11 attached hereto, as of the date hereof, Borrower is
in compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower's
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time.  To the
best of Borrower’s knowledge, none of the operations of Borrower is the subject
of any federal or state investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any toxic
or hazardous waste or substance into the environment. Borrower has no material
contingent liability in connection with any release of any toxic or hazardous
waste or substance into the environment.
 
ARTICLE III
 
CONDITIONS
 
SECTION 3.1.  CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation of Bank
to make the initial extension of credit contemplated by this Agreement is
subject to the fulfillment to Bank's satisfaction of all of the following
conditions:
 
(a)  Approval of Bank Counsel.  All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank's counsel.
 
(b)  Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:
 
(i)  This Agreement and each promissory note or other instrument or document
required hereby, including, without limitation, the Line of Credit Note and the
Security Agreement;
 
(ii)  A Certificate of Incumbency;
 
(iii)  Corporate borrowing resolutions; and
 
(iv)  Such other documents as Bank may require under any other Section of this
Agreement.
 
(c)  Financial Condition.  There shall have been no material adverse change, as
reasonably determined by Bank, since July 31, 2009 in the financial condition or
business of Borrower, nor any material decline, as reasonably determined by
Bank, since July 31, 2009 in the market value of any collateral required
hereunder or a substantial or material portion of the assets of Borrower.
 
(d)  Insurance.  Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower's property, in such amounts and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower operates and issued by
financially sound and reputable insurance companies.
 
(e)  Additional Due Diligence.  Bank shall have received any and all additional
due diligence information, as reasonably requested by Bank or its counsel, and
all such information shall have been deemed satisfactory in form and detail to
Bank or its counsel in its sole discretion.
 
SECTION 3.2.  CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank's satisfaction of each of the following conditions:
 
(a)  Representations and Warranties.  The representations and warranties of
Borrower contained herein and in each of the other Loan Documents shall be true
on and as of the date hereof and on the date of such extension of credit, with
the same effect as though such representations and warranties had been made on
and as of such date, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case they shall be
true on and as of such earlier date.
 
(b)  Events of Default.  No Event of Default (hereinafter defined), and no
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default, shall have occurred and be
continuing as of the date hereof or on the date of such extension of credit.
 
(c)  Security Agreement Limitations.  All limitations on advances and
availability under the Line of Credit more particularly set forth in the
Security Agreement shall be satisfied as of the date hereof and on the date of
such extension of credit.
 
(d)           Documentation.  Bank shall have received all additional documents
which may be requested under Section 4.3 hereof.
 
ARTICLE IV
 
AFFIRMATIVE COVENANTS
 
Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:
 
SECTION 4.1.  PUNCTUAL PAYMENTS.  Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein, and immediately upon demand by Bank, the
amount by which the outstanding principal balance of any credit subject hereto
at any time exceeds any limitation on borrowings applicable thereto.
 
SECTION 4.2.  ACCOUNTING RECORDS.  Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time during normal
business hours and upon reasonable advance notice to Borrower, at the expense of
Bank, to inspect, audit and examine such books and records, to make copies of
the same, and to inspect the properties of Borrower; provided however, that, if
an Event of Default shall have occurred and be continuing, any such inspection,
audit or examination shall be at the expense of Borrower.
 
SECTION 4.3.  FINANCIAL STATEMENTS AND OTHER REPORTS.  Provide to Bank all of
the following, in form and detail satisfactory to Bank:
 
(a)  not later than 120 days after the end of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its consolidated subsidiaries as of
the end of such fiscal year and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal year, all
audited by a registered independent public accounting firm of nationally
recognized standing;
 
(b)  not later than 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Borrower, a consolidated balance sheet of
Borrower and its consolidated subsidiaries as of the end of such fiscal quarter
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal quarter and for the portion of such fiscal
year then ended, all certified by the chief executive officer, chief financial
officer, treasurer, or corporate controller of Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of Borrower and its consolidated subsidiaries in accordance with generally
accepted accounting principles, subject only to normal year-end audit
adjustments and the absence of footnotes;
 
(c)  contemporaneously with the reports described in the preceding Section
4.3(b), a report of litigation pending, or to the best of Borrower's knowledge
threatened, against Borrower, provided such reports (i) have been certified as
to their accuracy by the chief executive officer, chief financial officer,
treasurer, or corporate controller of Borrower, and (ii) disclose, at a minimum,
all claims in excess of $500,000 or $1,500,000 in the aggregate;
 
(d)           either (i) such written and/or oral authorizations as may be
necessary in order to permit the Bank to obtain duplicate copies of brokerage
statements and statements of balances for the brokerage and deposit accounts
secured by the Security Agreement, or (ii) not later than 15 days after and as
of the end of each month, a brokerage statement and statement of balances for
the brokerage and deposit accounts secured by the Security Agreement;


(e)  contemporaneously with each annual and quarterly financial statement
required hereby, a certificate of the chief executive officer, chief financial
officer, treasurer, or corporate controller of Borrower that there exists no
Event of Default nor any condition, act or event which with the giving of notice
or the passage of time or both would constitute an Event of Default; and
 
(f)  from time to time such other information regarding the financial condition
or operation of Borrower or compliance with the Loan Documents as Bank may
reasonably request.
 
All financial statements required to be delivered pursuant to Section 4.3(a) or
(b) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link to such documents, on Borrower's website on the Internet at
www.americanwoodmark.com or (ii) on which such documents are posted on
Borrower's behalf on an internet or intranet website, if any, to which Bank has
access (whether a commercial or third party website or whether sponsored by
Bank); provided that (A) Borrower shall deliver paper copies of such documents
to Bank if Bank so requests and (B) Borrower shall notify Bank (by telecopier or
electronic mail) of the posting of such documents.
 
SECTION 4.4.  COMPLIANCE.  Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business, except to the extent that the failure to do so could
not reasonably be expected to have a material adverse effect on the financial
condition or operation of Borrower; and comply with the provisions of all
documents pursuant to which Borrower is organized and/or which govern Borrower's
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to Borrower and/or its
business, except to the extent that the failure to do so could not reasonably be
expected to have a material adverse effect on the financial condition or
operation of Borrower.
 
SECTION 4.5.  INSURANCE.  Maintain and keep in force, for each business in which
Borrower is engaged, insurance in such amounts and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower operates, including but not
limited to fire, extended coverage, public liability, flood, property damage and
workers' compensation, issued by financially sound and reputable insurance
companies and deliver to Bank from time to time at Bank's request schedules
setting forth all insurance then in effect.
 
SECTION 4.6.  FACILITIES.  Keep all properties useful or necessary to Borrower's
business in good repair and condition, ordinary wear and tear excepted, and from
time to time make necessary repairs, renewals and replacements thereto so that
such properties shall be fully and efficiently preserved and maintained, except
to the extent that the failure to do so could not reasonably be expected to have
a material adverse effect on the financial condition or operation of Borrower.
 
 
SECTION 4.7.  TAXES.  Pay and discharge when due any and all material tax
liabilities, both real or personal, including without limitation federal and
state income taxes and state and local property taxes and assessments, except
(a) such as Borrower may in good faith contest or as to which a bona fide
dispute may arise, and (b) for which Borrower has made provision, in accordance
with generally accepted accounting principles, for eventual payment thereof in
the event Borrower is obligated to make such payment.
 
SECTION 4.8.  INTENTIONALLY DELETED.
 
SECTION 4.9.  FINANCIAL CONDITION.  Maintain financial condition as follows
using generally accepted accounting principles consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein):
 
(a)  Maintain a ratio of Total Liabilities to Tangible Net Worth of not greater
than 0.9 to 1.0 measured at the end of each fiscal quarter of Borrower, with
"Total Liabilities" defined as the aggregate of current liabilities and
non-current liabilities, direct or indirect, liquidated, contingent or
otherwise, including guaranties or endorsements, less subordinated debt (to the
extent expressly permitted by the Bank), and with "Tangible Net Worth" defined
as the aggregate of total stockholders' equity prior to accumulated and other
comprehensive income (but to include accumulated other comprehensive losses),
less goodwill and other assets treated, in accordance with generally accepted
accounting principles, as intangibles, plus subordinated debt (to the extent
expressly permitted by the Bank).
 
SECTION 4.10.  NOTICE TO BANK.  Promptly after (but in no event more than five
(5) days after) the chief executive officer, president, chief financial officer,
treasurer, assistant treasurer or corporate controller of Borrower (each, a
"Responsible Officer") obtains knowledge thereof, give written notice to Bank in
reasonable detail of: (a) the occurrence of any Event of Default or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
“location” (within the meaning of Section 9-307 of the Uniform Commercial Code)
of Borrower; (c) the occurrence and nature of any Reportable Event (as defined
in ERISA) for which the thirty (30) day notice period has not been waived, any
non-exempt Prohibited Transaction (as defined in ERISA) which could reasonably
be expected to have a material adverse effect or any funding deficiency (other
than a deficiency that has been waived), in each case with respect to any Plan;
or (d) any termination or cancellation of any insurance policy which Borrower is
required to maintain or any uninsured or partially uninsured loss through
liability or property damage, or through fire, theft or any other cause, that
has not been accounted for in accordance with generally accepted accounting
principles and that affects Borrower's property in excess of an aggregate of
$1,000,000.
 
SECTION 4.11.                                   DEPOSITORY ACCOUNT.  On or
before April 1, 2010, Borrower shall have opened with Bank an operating deposit
account to be held by Bank, which operating deposit account shall be separate
and distinct from the deposit account(s) subject to the Security Agreement.


ARTICLE V
 
NEGATIVE COVENANTS
 
Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
subject hereto, Borrower will not, without Bank's prior written consent:
 
SECTION 5.1.  USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.
 
SECTION 5.2.  INTENTIONALLY DELETED.
 
SECTION 5.3.  OTHER INDEBTEDNESS.  Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except:
 
(a)  any indebtedness or liabilities of Borrower to Bank;
 
(b)  any indebtedness or liabilities of Borrower existing as of the date hereof
and described on Schedule 5.3 attached hereto and any renewals, refinancings and
extensions thereof, provided that (i) the amount of such indebtedness or
liabilities is not increased at the time of such renewal, refinancing or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
renewal, refinancing or extension, and (ii) the terms of such renewal,
refinancing or extension, taken as a whole, are not less favorable to Borrower
and its subsidiaries than the terms of the indebtedness or liabilities being
renewed, refinanced or extended;
 
(c)  any indebtedness or liabilities (contingent or otherwise) existing or
arising under any rate swap, currency swap, option or other similar transaction
(whether or not governed by or subject to a master agreement), provided that (i)
such indebtedness or liabilities are (or were) entered into by Borrower in
connection with indebtedness or liabilities of Borrower permitted pursuant to
clause (b) above, (ii) such indebtedness or liabilities are (or were) entered
into by Borrower in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by Borrower, or changes in the value
of securities issued by Borrower, and not for purposes of speculation or taking
a “market view;” and (iii) the related contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
 
(d)  any purchase money indebtedness or purchase money liabilities (including
obligations in respect of capital leases or synthetic leases) incurred after the
date hereof to finance the purchase of fixed assets and any renewals,
refinancings and extensions thereof; provided, however, that such indebtedness
or liabilities shall not exceed, at any one time, $3,000,000 in the aggregate;
and
 
(e)  any indebtedness or liabilities not contemplated by the foregoing clauses
in an aggregate, committed principal amount not to exceed $1,000,000 at any one
time outstanding.
 
SECTION 5.4.  MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity; engage in any line of business substantially
different from those lines of business engaged in by Borrower as of the date
hereof; acquire all or substantially all of the assets of any other entity; nor
sell, lease, transfer or otherwise dispose of, except in the ordinary course of
its business, all or a substantial or material portion of Borrower's assets,
provided that (a) Borrower may merge into or consolidate with any subsidiary
provided that Borrower is the continuing or surviving entity, and (b) Borrower
may, during any fiscal year of Borrower, sell, lease, transfer or otherwise
dispose of assets having an aggregate net book value of not more than
$5,000,000.
 
SECTION 5.5.  GUARANTIES.  Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for any liabilities or obligations of any other person or entity,
except any of the foregoing in favor of Bank.
 
SECTION 5.6.  LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to or
investments in any person or entity, except:
 
(a)  loans, advances or investments existing as of the date hereof and described
on Schedule 5.6 attached hereto;
 
(b)  investments in the form of cash or cash equivalents;
 
(c)  loans or advances made to employees of Borrower or any subsidiary of
Borrower in the ordinary course of business; provided, however, that such loans
or advances shall not exceed, at any one time, $500,000 in the aggregate;
 
(d)  accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and instruments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
 
(e)  investments arising as a result of dispositions permitted under Section
5.4(b); and
 
(f)  loans, advances or investments not contemplated by the foregoing clauses in
an aggregate, committed principal amount not to exceed $1,000,000 at any one
time outstanding; provided, however, that Borrower shall promptly notify Bank of
all loans, advances or investments made by Borrower under this Section 5.6(f) of
which Borrower’s chief executive officer, chief financial officer or treasurer
has knowledge.
 
SECTION 5.7.  INTENTIONALLY DELETED.
 
SECTION 5.8.  PLEDGE OF ASSETS.  Mortgage, pledge or grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except:
 
(a)  any mortgage, pledge, security interest or lien in favor of Bank;
 
(b)  any mortgage, pledge, security interest or lien existing as of the date
hereof and described on Schedule 5.8 attached hereto and any renewals,
refinancings or extensions thereof, provided that no additional property is made
subject thereto;
 
(c)  any mortgage, pledge, security interest or lien (other than any lien
imposed under ERISA) for taxes, assessments or governmental charges or levies
(i) not yet due or (ii) (A) which Borrower is in good faith contesting or as to
which a bona fide dispute has arisen and (B) for which Borrower has made
provision, in accordance with generally accepted accounting principles, for
eventual payment thereof in the event Borrower is obligated to make such
payment;
 
(d)  statutory landlord liens, liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that (i) such liens secure only amounts not yet due and
payable, (ii) such liens are unfiled and no other action has been taken to
enforce such liens or (iii) such liens secure amounts (A) which Borrower is in
good faith contesting or as to which a bona fide dispute has arisen and (B) for
which Borrower has made provision, in accordance with generally accepted
accounting principles, for eventual payment thereof in the event Borrower is
obligated to make such payment;
 
(e)  pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation (other than any lien imposed under ERISA) and deposits in the
ordinary course of business securing liability insurance carriers under
insurance or self-insurance arrangements;
 
(f)  deposits to secure the performance of bids, trade contracts, operating
leases, statutory obligations, surety and appeal bonds, performance bonds and
other similar obligations incurred in the ordinary course of business;
 
(g)  easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of Borrower;
 
(h)  security interests or liens securing judgments for the payment of money (or
appeal or other surety bonds relating to such judgments) not constituting an
Event of Default under Section 6.1(e);
 
(i)  security interests or liens securing indebtedness or liabilities permitted
under Section 5.3(d); provided that (i) such security interests or liens do not
at any time encumber any property other than the property financed by such
indebtedness or liabilities and (ii) such security interests or liens attach to
such property concurrently with or within ninety days after the acquisition
thereof;
 
(j)  security interests or liens in favor of lessors relating to operating
leases;
 
(k)  normal and customary rights of setoff or similar rights or remedies with
respect to deposit accounts or other funds in favor of banks or other depository
institutions;
 
(l)  liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; and
 
(m)  any mortgage, pledge, security interest or lien not contemplated by the
foregoing clauses, provided that (i) the aggregate principal amount secured by
such mortgage, pledge, security interest or lien shall not at any time exceed
$1,000,000 at any one time outstanding and (ii) no condition, event or act which
with the giving of notice or the passage of time or both would constitute an
Event of Default shall exist at the time of or would result from the creation,
incurrence or assumption of such mortgage, pledge, security interest or lien.
 
Notwithstanding anything contained herein to the contrary, no provision of this
Section 5.8 shall permit Borrower to mortgage, pledge or grant or permit to
exist a security interest in, or lien upon, all or any portion of the brokerage
and deposit accounts secured by the Security Agreement.
 
SECTION 5.9.    INTENTIONALLY DELETED
 
SECTION 5.10.  NEGATIVE PLEDGE.  Enter into a negative pledge agreement similar
to the one set forth in Section 5.8 for the benefit of any other person or
entity.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.1.  The occurrence of any of the following shall constitute an "Event
of Default" under this Agreement:
 
(a)  Borrower shall fail to pay (i) when due, any principal payable under any of
the Loan Documents, (ii) within five business days after the same becomes due,
any interest or fees payable under any of the Loan Documents or (ii) within
seven business days after the same becomes due, any other amounts payable under
any of the Loan Documents.
 
(b)  Any financial statement or certificate furnished by Borrower to Bank in
connection with, or any representation or warranty made by Borrower under, this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.
 
(c)  Any default by Borrower in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those referred to in subsections (a) and (b) above) and,
with respect to any default of a covenant contained in Article IV or any other
default which the Bank deems capable of cure in its sole discretion, such
default shall continue for thirty (30) days after the sooner of (i) that date on
which Borrower receives written notice of an Event of Default from Bank, or (ii)
that date on which a Responsible Officer receives notice of such default or
otherwise obtains knowledge of such default.
 
(d)  Any default by Borrower in the payment of any one or more obligations for
borrowed money in an aggregate amount in excess of $1,000,000 or any one or more
defined events of default under the terms of any contract or instrument (other
than any of the Loan Documents) governing any one or more obligations for
borrowed money pursuant to which Borrower has incurred any debt or other
liability to any person or entity, including Bank, in an aggregate amount in
excess of $1,000,000.
 
(e)  The filing of one or more notices of judgment liens against Borrower in an
aggregate amount in excess of $1,000,000; or the recording of any one or more
abstracts of judgment against Borrower in an aggregate amount in excess of
$1,000,000 in any county in which Borrower has an interest in real property; or
the service of one or more notices of levy and/or of writs of attachment or
execution, or other like processes, against the assets of Borrower in an
aggregate amount in excess of $1,000,000; or the entry of one or more judgments
against Borrower in an aggregate amount in excess of $1,000,000.
 
(f)  Borrower shall become insolvent, or shall suffer or consent to or apply for
the appointment of a receiver, trustee, custodian or liquidator of itself or any
material portion of its property, or shall generally fail to pay its debts as
they become due, or shall make a general assignment for the benefit of
creditors; Borrower shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time ("Bankruptcy Code"), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against
Borrower and such petition or proceeding continues undischarged or unstayed for
60 days, or Borrower shall file an answer admitting the jurisdiction of the
court and the material allegations of any such involuntary petition; or Borrower
shall be adjudicated a bankrupt, or an order for relief shall be entered against
Borrower by any court of competent jurisdiction under the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors; or Bank shall reasonably believe that one or more of
the foregoing events or circumstances is imminent.
 
(g)  Any impairment of the rights of Bank in any of the Collateral or Proceeds
(as such terms are defined in the Security Agreement) or the service of one or
more notices of levy and/or of writs of attachment or execution, or other like
processes against any Collateral or Proceeds.
 
(h)  Any event or series of events by which, during the 12 month period
immediately preceding any such determination, a majority of the members of the
board of directors of Borrower cease to be composed of individuals (i) who were
members of such board on the first day of such period, (ii) whose election or
nomination to such board was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of such board, or (iii) whose election or nomination to such board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of such board
(excluding, in the case of both clause (ii) and clause (iii) above, any
individual whose initial nomination for, or assumption of office as, a member of
such board occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group and not as a result of a solicitation for the election of one or more
directors by or on behalf of such board).
 
 (i)  The dissolution or liquidation of Borrower; or Borrower or its directors
shall take action seeking to effect the dissolution or liquidation of Borrower.
 
SECTION 6.2.  REMEDIES.  Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law.  All rights,
powers and remedies of Bank may be exercised at any time by Bank and from time
to time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.
 
ARTICLE VII
 
MISCELLANEOUS
 
SECTION 7.1.  NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
 
SECTION 7.2.  NOTICES.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
 
 
BORROWER:
American Woodmark Corporation
3102 Shawnee Drive
Winchester, Virginia 22601
Attention: Glenn Eanes

 
 
BANK:
Wells Fargo Bank, National Association
1001 Haxall Point, Suite 706
Richmond, Virginia 23219
Attention: Chad J. Harcum

 
or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.
 
SECTION 7.3.  COSTS, EXPENSES AND ATTORNEYS' FEES.  Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees but not allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank's rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.
 
SECTION 7.4.  SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the parties; provided
however, that Borrower may not assign or transfer its rights or obligations
under any of the Loan Documents without Bank's prior written consent.  Bank
reserves the right to sell, assign, transfer, negotiate or grant participations
in all or any part of, or any interest in, Bank's rights or obligations under
each of the Loan Documents.  In connection therewith, Bank may disclose (subject
to customary confidentiality procedures) all documents and information which
Bank now has or may hereafter acquire relating to any credit subject hereto,
Borrower or its business, or any collateral required hereunder.  Bank shall
provide Borrower with prior written notice of any sale or assignment of all or
any part of, or any interest in, Bank’s rights or obligations under any of the
Loan Documents.
 
SECTION 7.5.  ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.
 
SECTION 7.6.  NO THIRD PARTY BENEFICIARIES.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other Loan Documents to which
it is not a party.
 
SECTION 7.7.  TIME.  Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.
 
SECTION 7.8.  SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
 
SECTION 7.9.  COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.
 
SECTION 7.10.  GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia.
 
SECTION 7.11.  BUSINESS PURPOSE.  Borrower represents and warrants that each
credit subject hereto is for a business, commercial, investment, or other
similar purpose and not primarily for a personal, family or household use.
 
SECTION 7.12.  ARBITRATION.
 
(a)  Arbitration.  The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.
 
(b)  Governing Rules.  Any arbitration proceeding will (i) proceed in a location
in Virginia selected by the American Arbitration Association ("AAA"); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA‘s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA‘s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the
"Rules").  If there is any inconsistency between the terms hereof and the Rules,
the terms and procedures set forth herein shall control.  Any party who fails or
refuses to submit to arbitration following a demand by any other party shall
bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute. Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.
 
(c)  No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
(d)  Arbitrator Qualifications and Powers.  Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00.  Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the Commonwealth of Virginia or a neutral retired judge of
the state or federal judiciary of Virginia, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of Virginia and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Virginia Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
(e)  Discovery.  In any arbitration proceeding, discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.
 
(f)  Class Proceedings and Consolidations.  No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.
 
(g)  Payment Of Arbitration Costs And Fees.  The arbitrator shall award all
costs and expenses of the arbitration proceeding.
 
(h)  Miscellaneous.  To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.
 
[SIGNATURE PAGES FOLLOW]

C-202_VA.DOC (Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


[SIGNATURE PAGE]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 
BORROWER:
 
AMERICAN WOODMARK CORPORATION, a Virginia corporation
 
 
By:
________________________(SEAL)

 
Jonathan H. Wolk,

 
Vice President Finance and CFO


C-202_VA.DOC (Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
[SIGNATURE PAGE]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 
BANK:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:           ________________________(SEAL)
 
Name:      ________________________
 
Title:        ________________________
 

C-202_VA.DOC (Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.4


LITIGATION




None

C-202_VA.DOC (Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.11


ENVIRONMENTAL MATTERS




1.
Claimant
Defendant
AWC Exposure
Date of Notice
Risk of Loss
             
North Carolina DEHNR
Seaboard Group
Approximately $84,000
03/26/91
Probable
             
Case Description:  Seaboard Chemical Corp. operated a waste disposal site in
North Carolina until 1990.  When the North Carolina Department of Environment,
Health and Natural Resources refused to renew their license, Seaboard went
bankrupt and was financially unable to close (reclaim) the site.  North Carolina
law dictates that those participating in waste disposal have ultimate
responsibility for closure and clean-up of waste disposal sites.  Because
American Woodmark disposed of hazardous waste at the Seaboard site from
1980-1988, the company has responsibility for closing the site.





2.
Claimant
Defendant
AWC Exposure
Date of Notice
Risk of Loss
             
Virginia DEQ
American Woodmark Corporation
 
12/31/05
Remote
             
Case Description:  The Virginia Department of Environmental Quality notified
American Woodmark that the company has a potential predicted exceedance of the
National Ambient Air Quality Standard.  Because American Woodmark is a
significant contributor (one who contributes 80% of the exceedance), the company
is required to notify VDEQ of the corrective actions it will take to meet the
national standard.





3.
Claimant
Defendant
AWC Exposure
Date of Suit
Risk of Loss
             
Philip Services Site PRP Group
American Woodmark Corporation
Unknown
05/05/06
Probable
             
Case Description:  The Philip Services Corp. Site (formerly known as the Thermal
Ken Site), located in Rock Hill, South Carolina, is environmentally
contaminated.  American Woodmark believed its waste was being incinerated at the
site but has no proof of incineration.  The company has shared responsibility to
clean-up the site.






C-202_VA.DOC (Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 



4.
Claimant
Defendant
 
AWC Exposure
Date of Suit
Risk of Loss
                 
LWD, Inc. Site
EPA
  $ 45,000    
Likely
                   
Case Description: The LWD, Inc. Site is an environmental super fund
site. American Woodmark delivered paint waste to the site for incineration. The
Environmental Protection Agency has notified American Woodmark that the company
is required to share the cost of cleaning up the site. The EPA has completed
most of the site clean-up.





5.
Claimant
Defendant
 
AWC Exposure
Date of Suit
Risk of Loss
                 
EPA
American Woodmark Corporation
  $ 44,000    
Unknown
                   
Case Description: The Environmental Protection Agency has notified American
Woodmark that the hazardous waste storage container located at the company's
Hardy County facility is not an approved storage container.




C-202_VA.DOC (Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.3
 
OTHER INDEBTEDNESS
 
1.  
The following letters of credit, issued by Bank of America, N.A. for the account
of Borrower:

 
BENEFICIARY
 
NUMBER
 
EXPIRY DATE
 
AMOUNT
 
 
Lumbermens Mutual Casualty Co., American Motorists Insurance Co., American
Manufacturers Mutual Insurance Co., American Protection Insurance Co.
     3053652  
 
2/1/2010
  $  80,000.00  
The Travelers Indemnity Company/Credit Risk Management
    3054907  
3/1/2010
  $ 145,000.00  
XL Specialty Insurance Company, Greenwich Insurance Company
    3074321  
3/1/2010
  $ 1,750,000.00  
XL Specialty Insurance Company, Greenwich Insurance Company
    3081226  
3/1/2010
  $ 1,750,000.00  

 
2.  
The following notes or leases:

 
LENDER
 
TRANSACTION
 
ORIGINAL BALANCE
   
BALANCE AS OF 10/31/09
 
 
The Coal Fields Regional Industrial Authority (Perry, Harlan, Leslie, Breathitt
Regional Industrial Authority)
 
 
Note
  $  6,000,000     $  4,722,628  
West Virginia Economic Development Authority
 
Note
  $ 1,000,000     $ 343,451  
West Virginia Economic Development Authority
 
Lease
  $ 10,000,000     $ 8,450,760  
Maryland Economic Development Corporation – State of Maryland
 
Note
  $ 1,484,320     $ 1,484,320  
County Commissioner of Allegany County – State of Maryland
 
Note
  $ 750,000     $ 750,000  
The Industrial Development Board of The City of Humboldt, Tennessee
 
Lease
  $ 26,561,085     $ 20,322,289  
Amende' Cabinet Corporation
 
Note
  $ 4,500,000     $ 4,500,000  
Amende' Cabinet Corporation
 
Note
  $ 4,000,000     $ 4,000,000  
County Commissioner of Garrett County – State of Maryland
 
Note
  $ 1,290,555     $ 1,290,555  



 

C-202_VA.DOC (Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.6
 
LOANS, ADVANCES, INVESTMENTS
 
1. Amende' Cabinet Corporation – 5,000 Shares
 

C-202_VA.DOC (Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.8
 
PLEDGE OF ASSETS
 
1.  
Bank of America, N.A. (first lien on deposit account nos. 91000134059813 and
91000134059826 maintained by Borrower with Bank of America, N.A. and all funds
now or hereafter on deposit in such deposit account)

 
2.  
Maryland Economic Development Corporation (first lien on real property located
at 17600 Barton Park Drive, SW, Cumberland, Maryland  21502)

 
3.  
County Commissioners of Allegany County (second lien on real property located at
17600 Barton Park Drive, SW, Cumberland, Maryland  21502)

 
4.  
West Virginia Economic Development Authority (first lien on real property,
equipment, machinery and fixtures located at 117 Southfork Road, Moorefield,
West Virginia  26836)

 
5.  
Coal Fields Regional Industrial Authority, Inc. (first lien on real property
located at 101 Woodmark Way, Chavies, Kentucky  41727)

 
6.  
County Commissioners of Garrett County (first lien on approximately 37 acres of
real property located at Keyser’s Ridge Business Park, Garrett County, Maryland)

 


6964069_7.DOC
 



C-202_VA.DOC (Rev. 05/09)
--
 



 
 

--------------------------------------------------------------------------------

 
